Citation Nr: 1647260	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma including as due to an undiagnosed illness and/or medically unexplained multisymptom illness.

2.  Entitlement to service connection for hemorrhoids including as due to an undiagnosed illness and/or medically unexplained multisymptom illness.

3.  Entitlement to service connection for irritable bowel syndrome (IBS) including as due to an undiagnosed illness and/or medically unexplained multisymptom illness.

4.  Entitlement to service connection for sinusitis and pansinusitis including as due to an undiagnosed illness and/or medically unexplained multisymptom illness.

5.  Entitlement to service connection for right ankle arthritis including as secondary to service-connected plantar fasciitis, right foot.

6.  Entitlement to service connection for left ankle arthritis including as secondary to service-connected plantar fasciitis, right foot.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served in the United States Navy reserves and had active duty from December 2006 to October 2007.  She served in the Persian Gulf, specifically Iraq, from January 10, 2007 to September 23, 2007.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2011; the transcript is of record.

In November 2012 and again in July 2015, the Board remanded these claims to the agency of original jurisdiction (AOJ).  As the requested medical opinion evidence was obtained, the Board finds the directives have been substantially complied with, and the matters being decided herein are again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for IBS and hemorrhoids including as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current asthma pre-existed her period of active service as noted on the December 2006 pre-deployment examination, and did not increase in severity or disability during active service.  

2.  Sinusitis was not manifest during service, nor is such a disability otherwise shown to be related to service.

3.  Neither asthma nor sinusitis or pansinusitis are manifestations of undiagnosed illness including and/or medically unexplained multisymptom illness.  

4.  Right ankle arthritis was not manifest during service or within one year of separation from service, nor is such a disability otherwise shown to be related to service or service-connected plantar fasciitis of the right foot.  

5.  Left ankle arthritis was not manifest during service or within one year of separation from service, nor is such a disability otherwise shown to be related to service or service-connected plantar fasciitis of the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1117, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2015).

2.  The criteria for service connection for sinusitis or pansinusitis have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  Right ankle arthritis was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by service connected plantar fasciitis, right foot.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  Left ankle arthritis was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by service connected plantar fasciitis, right foot.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  A notice letter issued in July 2008 satisfied VA's duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Post-service VA treatment records, identified private treatment records, and lay statements have been associated with the record.  These include a September 2011 letter from G.J.S., M.D.  The RO made a Formal Finding on the Unavailability of Service Medical Records (M21-1 MR III.iii 2.I.59) in September 2008.  In it, the RO noted that it exhausted all efforts to obtain the Veteran's complete service medical records, and noted that further attempts would be futile.  In this situation, VA has a heightened duty to assist the Veteran in development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO met this heightened duty here, as it advised the Veteran of the status of the records.  She forwarded copies of her service treatment records, which have been added to the claims folder.  NBHC NAVSTA records have been reviewed.  No further RO action in this regard is warranted.  The Veteran has not identified any additional relevant treatment records for VA to obtain.

A VBA Fast Letter 10-03 (April 26, 2010) pertaining to Environmental Hazards in Iraq, Afghanistan, and Other Military Installations is of record.  Also, a December 2006 Air Force Memorandum as well as a 2009 statement from a Press Release on Proposed Burn Pit Legislation are of record.  

The Veteran was afforded VA examinations most recently in March 2013 with follow-up opinions in February 2016.  The examiners reviewed the Veteran's claims file (the examiner addressing the asthma and sinus claims included notation of the Fast Letter), examined the Veteran, and provided the requested opinions.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection

The Veteran asserts that service connection is warranted for multiple disorders as they were incurred in or are otherwise related to her active naval service.  As to asthma and sinusitis or pansinusitis, she urges these are related to her service in Iraq.  As to right and left ankle disability, she urges these were either incurred in such service or due to her service-connected right plantar fasciitis.  


A.  Legal criteria: service connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include other arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required.  38 C.F.R. § 3.317 (a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a) (2015).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).


B.  Discussion and analysis

      Undiagnosed Illness

The Veteran contends that she is entitled to service connection asthma and sinusitis or pansinusitis, to include as due to an undiagnosed illness or as symptoms of an undiagnosed chronic multisymptom illness.  Service records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

In order to determine whether these issues were symptoms of an undiagnosed illness, the Veteran was provided with VA medical examinations.  A February 2016 respiratory examination reflects the examining physician's opinion that it is a less than 50 percent probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by asthma, sinusitis or pansinusitis, due to an undiagnosed illness or a medically unexplained multisymptom illness.  The examiner explained that the Veteran had allergies and mild asthma going into the service and she had allergies and mild asthma after she left the service.  He found no connection or evidence that the in-service exposures to burn pits worsened or exacerbated her pre-existing asthma beyond the natural course.  It is less than 50 percent probable that inhaled smoke, dust, or chemicals caused her complaints of rhinitis, sinusitis, or pansinusitis.  

In so finding, this examining physician considered a 2011 opinion from Dr. S. regarding the etiology of her asthma.  Dr. S. notes the following:

She states while in Iraq as part of her military duty she suffered inhalation of unidentified materials that were constantly being burned by the Iraqis on and around the base (please refer to the letter dated March 30 2009 addressed to Secretary of Defense Robert M. Gates).  This may be the relationship to her obstructive lung disease and/or possible lung fibrosis (although this has not been fully evaluated).  

The Board finds that the most probative evidence, the February 2016 examination, indicates that asthma and sinusitis or pansinusitis are not manifestations of undiagnosed illness or undiagnosed illness or a medically unexplained multisymptom illness.  Asthma has been medically identified with a known clinical diagnosis, as established by examinations.  Sinusitis, as will be explained herein, has been shown to be not present, but the symptoms the Veteran has are associated with service-connected for allergic rhinitis.  Moreover, the uncontroverted opinion of the February 2016 examiner is that neither asthma nor sinusitis/pansinusitis represent undiagnosed illness nor are they symptoms of a medically unexplained multisymptom illness.  Hence, service connection for either asthma or sinusitis/pansinusitis as a Persian Gulf War undiagnosed illness cannot be established.  38 C.F.R. § 3.317.  The Veteran has not been shown to possess the requisite medical expertise to identify a condition of asthma or sinusitis/pansinusitis which is undiagnosed and medically distinct from the diagnosed asthma or sinusitis/pansinusitis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

      Asthma-other than as due to Undiagnosed Illness

Next, the Board will address whether the Veteran's asthma pre-existed service and if so whether it was aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.  The Board's first inquiry is whether the statutory presumption of soundness on enlistment has been rebutted.

Pre-active duty records include those relate to the Veteran's reserve service.  These show one instance of treatment for an acute bronchial infection in September 2000 during reserve service.  At that time she was given an inhaler, antibiotics and a cough suppressant.  

A December 2006 pre-deployment physical examination report reflects that the Veteran reported she was taking albuterol.  The examination also shows that she had a diagnosis of mild asthma secondary to allergies, using albuterol 2 to 3 times per week.  Also, as previously noted, the VA examiner in February 2016 concluded that the Veteran's asthma pre-existed service.  

The Board notes that this pre-deployment examination report is the initial examination prior to the Veteran's active duty that began in December 2006.  As this pre-deployment examination was her examination at the time of entering active duty, and it noted asthma, the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  To the extent that the Veteran urges that she did not actually have asthma at that time, this examination record, at the time of entering active duty, is considered the most probative evidence and meets the criteria for being noted upon entrance into service.

The Board must next determine whether the Veteran's pre-existing asthma underwent an increase in severity during her period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

The Veteran contends that her asthma worsened due to her naval service, specifically due to exposure to chemicals and burn pits in Iraq.  Based on review of the service personnel records and the service treatment records submitted by the Veteran, as well as information in the record about burn pits in Iraq, the Board does not dispute that she was exposed to such conditions in Iraq.  

However, in the present case, the record does not reflect that the Veteran's preexisting asthma underwent an increase in severity during service to warrant a presumption of aggravation.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

In this regard, at a post deployment examination dated in September 2007, the Veteran reported symptoms of chronic cough.  However, the examination also reflects no active pulmonary complaints or symptoms, but does note that she reported being exposed to poor air quality and sand, dust, dirt, fuel and oil burning as well as vehicle exhaust.  There were no nasal or throat symptoms, and no chronic conditions.  Service treatment records were otherwise negative for any complaint of or treatment for asthma.  

VA treatment records do note Albuterol prescribed in May 2008, reportedly for allergic rhinitis.  

On VA examination in July 2008 the Veteran reported that she was diagnosed with asthma in December 2006 and was given an inhaler before going to Iraq.  Current treatment was reported as albuterol inhaler 2 puffs as needed.  The condition was reported as stable.  The Veteran reported a history of nonproductive cough, and denied wheezing or hemoptysis.  Pulmonary examination was noted to be normal to auscultation and percussion.  The diagnosis was asthma, responsive to bronchodilator.  

The Veteran was afforded a VA examination for asthma in March 2013, but the VA examiner noted that the results were not valid because of inconstant and submaximal efforts.  This report also noted that the Veteran had not been hospitalized for asthma and that she had been a cigar smoker in the years since her 10 months in service.  

A February 2016 VA addendum examination report, includes the opinion that the Veteran's asthma pre-existed service and did not undergo any worsening in service.  The examiner noted that she had mild asthma before and after she left the service.  He found no connection or evidence that the in-service exposures worsened or exacerbated her pre-existing asthma beyond the natural course.  The examiner noted that he considered the whole record, to include the aforementioned VBA Fast Letter 10-03 (April 26, 2010) pertaining to Environmental Hazards in Iraq, Afghanistan, and Other Military Installations in his decision making.  

The Board find this 2016 medical opinion to be fully responsive and highly probative as to the matter of aggravation.  It appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. 

The 2016 VA examiner also considered Dr. S.'s opinion.  The VA examiner found that Dr. S. was clearly speculating and noted that Dr. S. said his speculations had not been fully evaluated.  Thus, the VA examiner did not attach significant weight to the speculative opinion of Dr. S.  The VA examiner noted that what remained as objective evidence was that the Veteran has a normal chest radiograph and her pulmonary function testing from 2013 is invalid study due to highly variable and sub-maximal expiratory efforts.  

In light of the foregoing, the Board concludes that the evidence definitively shows that the Veteran's asthma did not increase in severity during service.  

In reaching this conclusion, the Board notes that, in relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In her testimony, the Veteran stated that she did not use the inhalers she was given while deployed, but that she used them when she returned.  The Board notes that the Veteran, while entirely competent to report her symptoms both current and past (including coughing), has presented no competent evidence of in-service aggravation of asthma.  The Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms to an aggravation of the preexisting condition during military service.  That is, the Veteran is not competent to opine on matters such as aggravation of asthma.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that her contention with regard to in-service aggravation of asthma to be of no probative value.  See also 38 C.F.R. § 3.159 (a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, the statements offered by the Veteran in support of her own claim are not competent evidence of aggravation.

Accordingly, because the evidence of record indicates that there was no increase in disability during the Veteran's period of active duty service, the Board finds that the presumption of aggravation is not for application.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2015).

For reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim for asthma.  The benefit sought on appeal is accordingly denied.

      Sinusitis-other than as due to Undiagnosed Illness

The Veteran claims that sinusitis began in December 2006.  Available service treatment records, including for her period of active duty from December 2006 to October 2007, are negative for sinusitis.  They do include the December 2006 pre-deployment physical examination report reflecting diagnosis of mild asthma secondary to allergies, using albuterol 2 to 3 times per week.  At post deployment examination in September 2007, the Veteran reported symptoms of chronic cough.  However, examination reflects no nasal or throat symptoms and no chronic conditions.  Sinusitis or pansinusitis is not noted in service.  

VA treatment records note Albuterol prescribed in May 2008, reportedly for allergic rhinitis.  However, there is no finding of sinusitis.  Parenthetically, the Board notes that service connection is in effect for allergic rhinitis.  

A report of VA examination dated July 2008 did not diagnose sinusitis but did yield a diagnosis of allergic rhinitis.  The Veteran reported that she had not had any episodes of sinusitis during the past twelve months and physical examination of the nose and sinuses was within normal limits.  

The Veteran testified before the undersigned that she had no problems with sinusitis prior to active service.  After service, she began having headaches and now uses a steroid nasal spray.  Her husband pointed out that she now gets migraine headaches since return from Iraq.  The Board notes, here, that the claim of service connection for migraine headaches was denied and is not on appeal.  

VA general medical examination was conducted in March 2013 to determine the nature and etiology of the claimed sinusitis/pansinusitis.  According to the VA examiner it is less likely than not that sinusitis/pansinusitis is related to the Veteran's period of active service in Iraq including environmental exposures.  The examiner stated that since pre-deployment and post-deployment examinations show that the Veteran denied any ENT/sinus/rhinitis complaints, and there was no noted treatment during active duty, it is less likely than not that these conditions are related to her active service in Iraq.  On examination, she denied having a history of sinusitis.  

A March 2013 examination for respiratory conditions notes her CT of the sinuses shows no evidence sinusitis. 

In February 2016, the VA physician who authored the March 2013 respiratory report reviewed the entire record again and added an opinion.  The examiner noted that sinusitis/pansinusitis was less likely than not (less than 50% probability) incurred in, caused by or aggravated in service or was secondary to service connected disability.  The rationale included a review of Dr. S.'s report.  The examiner noted that Dr. S. was speculating and even notes that his speculations had not been fully evaluated.  He noted that Dr. S.'s report thus does not provide any additional information to the opinions given in March 2013.  He added that since March 2013, there has been no additional information provided to support a different opinion than the one given in March 2013.  He also noted that the Veteran had allergies prior to service and after service.  He found it less than 50 percent probable that inhaled smoke, dust, or chemicals caused her complaints of rhinitis, sinusitis, or pansinusitis.

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of whether there is current sinusitis/pansinusitis that may be related to service is the March 2013 and February 2016 VA physician opinions.  These examiners reviewed the Veteran's record, addressed the nature of the current complaints, and provided opinions with rationale as to why, while there may be current allergic rhinitis, there is no current sinusitis or pansinusitis.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of her claim are contrary to these medical opinions.  

There is no persuasive evidence supporting the contention that the Veteran has current sinusitis/pansinusitis due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology or diagnosis of sinusitis/pansinusitis is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

In sum, the evidence deemed most probative by the Board (the March 2013 and February 2016 VA medical opinion evidence) establishes that there is no current sinusitis or pansinusitis which could be service connected, to include as due to exposure to burn pits in Iraq.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

      Left and Right Ankle Arthritis

The Veteran seeks service connection for left and right ankle arthritis.  She argues that she has a current right and left ankle disability, namely arthritis, that is either due to sprains in service or service-connected right foot plantar fasciitis.  The Board has considered each applicable theory of service connection as set forth in the analysis below.  

Available service treatment records are negative for any complaint of treatment for or diagnosis of an ankle condition in service.  In this regard, at a post deployment examination dated in September 2007, the Veteran reported no arthralgias and no chronic conditions.  

VA treatment records are also negative for any complaint of or treatment for a left or right ankle disability.  

On VA examination in July 2008 the Veteran reported multiple ankle sprains bilaterally while in Iraq.  She reported symptoms including pain, stiffness and weakness of the left ankle and stiffness and weakness of the right ankle.  She reported that she gradually developed bilateral ankle pain which has become progressively worse.  Upon examination, range of motion of the ankles was to 20 degrees (normal) of dorsiflexion, and 40 degrees (45 degrees is normal) of plantar flexion.  There was objective evidence of tenderness at the sinus tarsi.  Physical exam noted calcaneus varus.  There was no instability or giving way.  X rays of the ankles were within normal limits.  Diagnoses provided on foot exam included bilateral ankle sprains secondary to bilateral calcaneus varus.  Joints exam provided diagnosis of mild degenerative joint disease of bilateral ankles.  

At her 2011 hearing before the undersigned, the Veteran urged that her way of walking due to her plantar fasciitis has led to current ankle disability.  She believes that Dr. S.'s report addresses this matter.  However, the Board notes that Dr. S.'s report addresses her feet, but not her ankles.  

On VA examination in March 2013, the examiner diagnosed normal right and left ankles.  According to the VA examiner, the claimed bilateral ankle condition was less likely than not incurred in or caused by the claimed in service injury event or illness.  According to the examiner the pain seemed to be in relationship to cavus feet and currently there was a normal x-ray of the ankles which shows no arthritis.  

Thereafter, an addendum opinion was obtained from this examiner in February 2016.  The examiner found no current right or left ankle disability that was aggravated by service.  He stated that neither events in service nor the service-connected right foot plantar fasciitis were a likely cause of ankle pain since the ankle examination and x-rays are normal meaning the Veteran has a normal ankle. He added that she likely has diffuse ankle and foot pain from the foot which is referred pain and not an ankle problem.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of whether there is a current right and or left ankle condition of arthritis that may be related to service or service-connected disability is the March 2013 and February 2016 VA medical physician's opinions.  Again, these show the examiners reviewed the Veteran's record, addressed the nature of the current complaints, and provided an opinion with rationale as to why there is no current ankle disability.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the aforementioned 2008 VA medical examination and the Veteran's statements in support of her claim are contrary to the March 2013 and February 2016 medical opinions that show no ankle disability at all.  The 2008 VA examination results showing arthritis within the presumptive period outlined at 38 C.F.R. §§ 3.307, 3.309, have been outweighed by the subsequent opinions in 2013 and 2016 which definitively show no right or left ankle arthritis and in fact diagnose normal ankles.  The examiner in 2013 clearly notes that, as x-rays show normal ankles, the ankles are normal and there is no arthritis of either ankle.  The Board finds the 2013 and 2016 opinions, based on x-ray evidence, to be most persuasive.  Thus, the 2008 diagnosis of mild ankle arthritis and ankle disability is accorded no probative value.  

There is no persuasive evidence supporting the contention that the Veteran has current right and left disability, specifically arthritis, due to any event or incident in service or due to right plantar fasciitis.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology or diagnosis of arthritis is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

In sum, the evidence deemed most probative by the Board (the March 2013 and February 2016 VA medical opinion evidence) establishes that there is no current left or right ankle disorder to include arthritis, which could be service connected, to include as secondary to right foot plantar fasciitis.  







	(CONTINUED ON NEXT PAGE)



In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for asthma including as due to an undiagnosed illness or a medically unexplained multisymptom illness is denied.

Service connection for sinusitis and/or pansinusitis including as due to an undiagnosed illness or a medically unexplained multisymptom illness, is denied.

Service connection for right ankle arthritis including as secondary to service-connected plantar fasciitis, right foot, is denied.

Service connection for left ankle arthritis including as secondary to service-connected plantar fasciitis, right foot, is denied.


REMAND

Additional development is required prior to Board review as to the claims of service connection for hemorrhoids and IBS.  These claims were remanded in order to obtain opinions which considered conflicting evidence, specifically the 2011 report from Dr. S.  The VA examiner who conducted the February 2016 examination for hemorrhoids and IBS indicated that he could not at present opine, without resort to speculation, as to the etiology of any gastrointestinal problems because he did not currently have all pertinent information.  He cited to the fact that Dr. S. noted that he reviewed "books and binders" of relevant information provided by the Veteran when he rendered his opinion in 2011.  The VA physician indicated that review of these documents would allow him to provide a more accurate and supported opinion.  

Accordingly, the Board will request that the Veteran provide any information she provided to Dr. S., namely the "books and binders" referenced in his 2011 report, to VA so that they can be reviewed by the VA examiner, or a suitable substitute should that examiner be unavailable.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she provide any additional relevant information for her claim for hemorrhoids and IBS.  She is specifically requested to forward the information she brought to Dr. S., described as books and binders by Dr. S. in his 2011 report.  

2.  If any records are received from the Veteran, forward the claim to the examiner who completed the March 2013 Disability Benefits Questionnaire for intestinal and rectum and anus conditions, and the February 2016 addendum for IBS and hemorrhoids, or a suitable substitute.  The examiner should be afforded the opportunity to review and comment on the medical evidence, to include Dr. S.'s report referenced in the November 2012 Board remand.  The VA examiner is asked to render opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by IBS or hemorrhoids, due to or as a result of an injury or disease incurred in service; 

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by IBS or hemorrhoids, that is (i) proximately due to or (ii) aggravated (permanently worsened beyond the natural progression) by a service-connected disability, to include PTSD; 

(c) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by IBS or hemorrhoids, due to an undiagnosed illness or a medically unexplained multisymptom illness.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and her representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


